H§;,§D

APR 3 0 2019
IN THE UNITED STATES DISTRICT COURT

- FOR THE WESTERN DISTRICT OF PENNSYLVANIA CLERK U.S. D|STR!CT COURT

WEST. DlST. OF PENNSYLVAN{A
UNITED STATES OF AMERICA
v. Criminal No. \C\ °' la l
KOLEDIN ENTERPRlSES, INC.
EMIL KOLEDIN

aka BUTCH KOLEDIN
INFORMATION MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Brendan T. Conway,
Assistant United States Attorney for said District, and submits this lnformation Memorandum to
the Court: §
I. THE INFORMATION
A forty-count information Was filed against the above~named defendants for

alleged violations of federal laW:

COUNT OFFENSE/DATE TITLE/SECTION DEFENDANT

 

Conspiracy BOTH
1 2012 to March 2017 18U'S'C' § 371
Sale of Merchandise Imported KOLEDIN
Contrary to Law ENTERPRISES,
2’3 January 27, 2016 (Counr 2) 18 U'S'C' § 545 INC.

February lO, 2016 (Count 3)

COUNT

4~14

15-25

26~30 /

31~35

36~40

OFFENSE/DATE TITLE/SECTION

Sale of Merchandise EXpoi'ted
Contrary to LaW

l\/lay 14, 2014 (Count 4)

Mary 4, 2014 (Counts 5 and 6)
June 12, 2014 (Counts 7-9)
June13, 2014 (Counts 10~12)
June16, 2014 (Counts 13~14)

18 U.s.C. § 554

Sale of Misbranded Drugs With the
Intent to Defraud

August 17, 2015 (Count 15)
August 21, 2015 (Count 16)
January 28, 2016 (Counts 17 and 18)
February 10, 2016 (Count 19)
August 22, 2016 (Count 20)
January 3, 2017 (Count 21)
January 23, 2017 (Count 22)
February 1, 2017 (Count 23)
February,14, 2017 (Count 24)
March 4, 2017 (Count 25)

21 U.S.C. §§ 331(a)
and 333(a)(2)

Sale of Misbranded Drugs With the
Intent to Defraud

December 30, 2015 (Count 26)
December 31, 2015 (Count 27)
January 4, 2016 (Count 28)
January 6, 2016 (Count 29)
January 9, 2016 (Count 30)

21 U.S.C. §§ 331(a),
. and 333(a)(2)

Mail Fraud

June12, 2014 (Count 31)
June 13, 2014' (Count 32)
June 16, 2014 (Count 33)
January 27, 2016 (Count 34)
February 11, 2016 (Count 35)

18 U.S.C. § 1341

Wire Fraud

March 19, 2015 (Count 36)
January 26, 2016 (Count 37)
February 23, 2016 (Count 38)
April 15, 2016 (Count 39)
July 6, 2016 (Count 40)

18 U.S.C. § 1343

DEFENDANT

KOLEDIN
ENTERPRISES,
INC. .

KOLEDIN
ENTERPRISES,
INC.

KOLEDIN
ENTERPRISES,
INC.

KOLEDIN
ENTERPRISES,
INC.

KOLEDIN
ENTERPRISES,
INC.

II. ELEMENTS OF THE OFFENSES

A. As to Count 1:

In order for the crime of Conspiracy to Defraud Agencies of the United States, in
violation of 118 U.S.C. § 371, to be established, the government must prove all of the following
essential elements beyond a reasonable doubt:

l. That two or more persons agreed to commit an offense or offenses against
the United States, as charged in the information;

2. That the defendant was a party to or member of that agreement;

3. That the defendant joined the agreement or conspiracy knowing of its
objectives to commit offenses against the United States and intending to join together with at least
one other alleged conspirator to achieve those objectives;- that is, that the defendant and at least
one other alleged conspirator shared a unity of purpose and the intent to achieve common goals or
objectives, to commit offenses against the United States; and

4. That at some time during the existence of the agreement or conspiracy, at

least one of its members performed an overt act in order to further the objectives of the agreement

Third Circuit Model Criminal Jury Instruction 6.18.371A.

B. 4 As to Counts 2 and 3:

ln order for the crime of Sale of Merchandise lmported Contrary to Law, in
violation' of 18 U.S.C. § 545, to be established, the government must prove all of the following
essential elements beyond a reasonable doubt:

1. Merchandise had been brought into the United States contrary to law; and

2. The defendant facilitated the sale of the merchandise knowing that it had

been brought into the United States contrary to law.

Model Crim. Jury Instr. 9th Cir. 8.38 (2018), Model Crim. Jury lnstr. 9th Cir.) 8.38
(2018) `

C. As to Counts 4 to 14:

In order lfor the crime of Sale of Merchandise Exported Contrary to Law, in
violation of 18 U.S.C. § 554, to be established, the government must prove all of the following
essential elements beyond a reasonable doubt:

_ l. That the defendant knowingly OR fraudulently exported merchandise;

2. That the defendant's exportation was contrary to law; and

3. That the defendant knew the exportation of the merchandise was contrary
to law or regulation.

“Merchandise” means goods, wares, and chattels of every description, and includes

merchandise the exportation of which is prohibited
\ .

Pattern Crim. Jury Instr. 5th Cir. 2.26 (2015), Pattern Crim. Jury lnstr. 5th Cir. 2.26
(201 5) l

D. As to Count 15 to 30:

In order for the crime of Sale of Misbranded Drugs with the Intent to Defraud, in
violation of 21 U.S.C. §§ 331(a) and 333(a)(2), to be established, the government must prove all
of the following essential elements beyond a reasonable doubt:

l. The defendant caused the introduction into interstate commerce the drug
referred to in the lnformation;

2. The drug was misbranded for one or more of the reasons set forth in the

lnformation; and \

3. That the defendant acted with the intent to defraud or mislead.

21 U.S.C. §§ 331(a), 333(a)(1) and 333(a)(2j.

E. As to Counts 31 to 35:

In order for the crime of Mail Fraud, in violation of 18 U.S.C. § 1341, to be
established, the government must prove all of the following essential elements beyond a reasonable
doubt:

l. That the defendant knowingly devised a scheme to defraud or to obtain
money or property by materially false or fraudulent pretenses, representations or pr\omises;

2. That the defendant acted with the intent to defraud; and

3. That in advancing, furthering, or carrying out the scheme, the defendant
used the mails or caused the mail to be used.

Third`Circuit l\/Iodel Criminal Jury Instruction 6.18.1341.

F. As to Counts 36 to 40:

In order for the crime of Wire Fraud, in violation of 18 U.S.C. § 1343, to be
established, the government must prove all of the following essential elements beyond a reasonable
doubt:

l. That the defendant devised a scheme to defraud or to obtain money or
property by materially false or fraudulent pretenses, representations or promises or wilfully
participated in such a scheme with knowledge of its fraudulent nature;

2. ` That the defendant acted with the intent to defraud; and

3. That in advancing, furthering, or carrying out the scheme, the defendant

transmitted any writing, signal, or sound by means of a wire, radio, or television communication

in interstate commerce or caused the transmission of any writing, signal, or sound of some kind

by means of a wire, radio, or television communication in interstate commerce.

Third Circuit Model Criminal Jury Instruction 6.18.1343.

III. PENALTIES

As to Count 1: Conspiracy (18 U.S.C. § 371):

Imprisonment of not more than 5 years (18 U.S.C. § 371);
A fine not more than the greater of;
(a) $250,000 (18 U.S.C. § 3571(b)(3));

g,

(b) an alternative fine in an amount not more than the greater of twice

the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the

defendant, unless the imposition of this alternative fine would unduly complicate or prolong the

sentencing process (18 U.S.C. § 3571(d));

3.
3583);

4.

B.
(18 U.S.C. § 545):

l.

2.

A term of supervised release of not more'than three (3) years (18 U.S.C. §

Any or all of the above.'

As to Counts 2 and 3: Sale of Merchandise Imported Contrary to Law

Imprisonment for not more than twenty (20) years;
A fine not more than the greater of;
(a) $250,000 (18 U.S.C. § 3571(b)(3));

Ol`

(b) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d)); ‘ 0
l 3. A term of supervised release of not more than three (3) years (18 U.S.C. §§
3;559 and 3583);

417 Any or all of the above.

C. As to Counts 4 to 14: Sale of Merchandise Exported Contrary to Law

(18 U.S.C. § 554):
l. Imprisonment for not more than ten (10) years;
2. y A fine not more than the greater of;

(a) $250,000 (18 U.S.C. § 3571(b)(3)); z
g
(b) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person o_r twice the pecuniary loss to any person other -than the
defendant, unless the imposition of this alternative fmc would unduly complicate or prolong the
sentencing process (18 U.S.C. § 357l(dj); , ' 1
r 3. A term of supervised release of not more than three (3) years (18 U.S.C. §§
3559 and 3583);
4. Any or all of the above.
D. As to Counts 15-30: Sale of Misbranded Drugs with the Intent to '
Defraud (21 U.S.C. §§ 331{a) and 333(a)(2)):
l. A term of imprisonment of not more than three years (21 U.S.C. § 333(a)(2));

2. A fine of $250,000 (18 U.s.C. § 3571(@));

3. A term of supervised release of not more than three (3) years (18 U.S.C. § 3583)

4. Any or all of the above.

/

f E.' As to Counts 31 to 352 Mail Fraud (18 U.S.C. § 1341):

1. Imprisonment for not more than twenty (20) years;
2. A fine not more than the greater of;
(a) ' $250,000 (18 U.S.C. § 3571(b)(3));
g
(b) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
11 l defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));
3. A term of supervised release of not more than three (3) years (18 U.S.C. §§
3559 and 3583);

4. Any or all of the above.

L

F. As to Counts 36 to 40: Wire Fraud (18 U.S.C. § 1343):
1. Imprisonment for not more than twenty (20) years ;
2. A fine not more than the greater of;
(a) $250,000 (18 U.S.C. § 3571(b)(3));
g
(b) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 357l(d));

3. A term of supervised release of not more than three (3) years (18 U.S.C. §§

3559 and 3583);

4. Any or all of the above.

IV. MANDATORY SPECIAL ASSESSMENT

A mandatory special assessment of $100.00 must be imposed at each count upon
which the defendant, EMIL KOLEDIN a/k/a BUTCHl KOLEDIN, is convicted, pursuant to 18
U.S.C. § 3013. `

A mandatory special assessment of $400 must be imposed at each count upon with
the defendant, KOLEDIN ENTERPRISES, INC., is convicted, pursuant to 18 U.S.C. §
3013(a)(2)(B).

V. RESTITUTION

Restitution may be required in this case as to Counts One through Forty, together
with any authorized penalty, as part of the defendants’ sentences pursuant to 18 U.S.C. §§ 3663,
3663A, and 3664, unless agreed to by the parties, as here.

VI. FORFEITURE

Not applicable in this case.

Respectfully submitted,

SCOTT W. BRADY
United States Attomey

. l -<--_~\
95 113 1
BRENDAN T. CONWAIY/
Assistant U.S. Attomey

PA ID No. 78726

 

